DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             JEFF POOLE,
                               Appellant,

                                   v.

 BOARD OF TRUSTEES OF THE CITY OF POMPANO BEACH POLICE
         AND FIREFIGHTERS RETIREMENT SYSTEM,
                        Appellee.

                             No. 4D17-3521

                         [January 17, 2019]

  Administrative Appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County.

   Benedict P. Kuehne, Michael T. Davis and Susan Dmitrovsky of Kuehne
Davis Law, P.A., Miami, and Ronald J. Cohen of Rice Pugatch Robinson
Storfer & Cohen, PLLC, Fort Lauderdale, for appellant.

  Ivelisse Berio Lebeau and Robert S. Sugarman of Sugarman &
Susskind, P.A., Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.